Case 6:20-cv-01406-PGB-DCI Document 20 Filed 10/08/20 Page 1 of 12 PageID 220




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

SOLIMAR ECHEVARRIA and
LINNETTE M. CONDE REYES,

               Plaintiffs,                     Case No. 6:20-cv-1406-PGB-DCI

                  vs.

NAVIENT SOLUTIONS, LLC and,
INSTITUTE OF TECHNICAL ARTS,
LLC,

              Defendant.
                                        /


                               CASE MANAGEMENT REPORT
       The parties have agreed on the following dates and discovery plan pursuant to

Fed.R.Civ.P. 26(f) and Local Rule 3.05(c):

 DEADLINE OR EVENT                                                              AGREED DATE
 Mandatory Initial Disclosures (pursuant to Fed.R.Civ.P. 26(a)(1) as           November 27, 2020
 amended effective December 1, 2000) [Court recommends 30 days after
 CMR meeting]
 Certificate of Interested Persons and Corporate Disclosure Statement          Each party has
 [each party who has not previously filed must file immediately]               already filed
 Motions to Add Parties or to Amend Pleadings                                  January 15, 2021
 [Court recommends 1 - 2 months after CMR meeting]
 Disclosure of Expert Reports                           Plaintiff:             July 9, 2021

                                                    Defendant:          August 11, 2021
 [Court recommends last exchange 6 months before trial and 1 - 2 months
 before discovery deadline to allow expert depositions]


 Discovery Deadline [Court recommends 6 months before trial to allow           September 3, 2021
 time for dispositive motions to be filed and decided; all discovery must be
 commenced in time to be completed before this date]
Case 6:20-cv-01406-PGB-DCI Document 20 Filed 10/08/20 Page 2 of 12 PageID 221




 DEADLINE OR EVENT                                                              AGREED DATE



 Dispositive Motions, Daubert, and Markman Motions [Court recommends           October 29, 2021
 no less than 5 months before trial]
 Joint Final Pretrial Statement (Including a Single Set of Jointly-Proposed    January 14, 2022
 Jury Instructions, Verdict Form and Voir Dire Questions emailed to:
 chambers_FLMD_Byron@flmd.uscourts.gov in Word format), Witness
 Lists, Exhibit Lists with Objections on Approved Form) Trial Briefs
 [Court recommends 4 weeks before Final Pretrial Conference]
 All Other Motions Including Motions In Limine [Court recommends 3             January 21, 2022
 weeks before Final Pretrial Conference]
 Final Pretrial Conference [Court will set a date that is approximately 3      February 11, 2022
 weeks before trial]
 Trial Term Begins [Local Rule 3.05 (c)(2)(E) sets goal of trial within 1      March 7, 2022
 year of filing complaint in most Track Two cases, and within 2 years in all
 Track Two cases; trial term must not be less than 4 months after
 dispositive motions deadline (unless filing of such motions is waived.
 Estimated Length of Trial [trial days]                                        2
 Jury / Non-Jury                                                               Non-Jury
 Mediation                       Deadline: September 10, 2021                  September 10, 2021
                                            Mediator: Unknown
                                           Address: Unknown

                                        Telephone: Unknown
 [Absent arbitration, mediation is mandatory; Court recommends either 2 -
 3 months after CMR meeting, or just after discovery deadline]
 All Parties Consent to Proceed Before Magistrate Judge                        Yes____ No_X___

                                                                               Likely to Agree in
                                                                               Future __X___


I.     Preparation of the Case Management Report
Case 6:20-cv-01406-PGB-DCI Document 20 Filed 10/08/20 Page 3 of 12 PageID 222




          The parties may communicate with each other electronically or by telephone as

long as they can agree on all significant aspects of this Report. Otherwise, lead counsel

must meet in person for the purpose of preparing and filing the Report. Unless the parties

agree to meet elsewhere, the meeting must be held in the Orlando Division of the Middle

District of Florida. The parties must complete the certification shown below:

          Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A),1 a meeting was held in person

OR telephonically (circle one) on __September 24, 2020____ (date) at 2:30 pm

(time)   and was attended by:

                     Name                                              Counsel for (if applicable)

Kevin C. Maxwell                                                       Plaintiffs

Aliza Malouf                                                           Defendant Navient



II.       Pre-Discovery Initial Disclosures of Core Information

          Fed.R.Civ.P. 26(a)(1)(A) - (D) Disclosures

          Fed.R.Civ.P. 26, as amended effective December 1, 2010, provides that these

disclosures are mandatory in Track Two and Track Three cases, except as stipulated by

the parties or otherwise ordered by the Court (the amendment to Rule 26 supersedes

Middle District of Florida Local Rule 3.05, to the extent that Rule 3.05 opts out of the

mandatory discovery requirements):

          The parties __ have exchanged _X_ agree to exchange                          (check one)   information

described          in   Fed.R.Civ.P.       26(a)(1)(A)      -   (D)    by           November         27,   2020

(date).   Below is a description of information disclosed or scheduled for disclosure.


           1
               A copy of the Local Rules may be viewed at http://www.flmd.uscourts.gov.
Case 6:20-cv-01406-PGB-DCI Document 20 Filed 10/08/20 Page 4 of 12 PageID 223




       Names, addresses and telephone numbers of potential witnesses

       Copies of documents held by each party that support their claims and defenses



III.   Electronic Discovery

       The parties have discussed issues relating to disclosure or discovery of

electronically stored information ("ESI"), including Pre-Discovery Initial Disclosures of

Core Information in Section II above, and agree that (check one):

       __     no party anticipates the disclosure or discovery of ESI in this case;

       _X_      one or more of the parties anticipate the disclosure or discovery of ESI in

this case.

       If disclosure or discovery of ESI is sought by any party from another party, then

the following issues shall be discussed:2

       A. The form or forms in which ESI should be produced.

       B. Nature and extent of the contemplated ESI disclosure and discovery, including

specification of the topics for such discovery and the time period for which discovery will

be sought.

       C. Whether the production of metadata is sought for any type of ESI, and if so,

what types of metadata.

       D. The various sources of ESI within a party's control that should be searched for

ESI, and whether either party has relevant ESI that it contends is not reasonably

accessible under Rule 26(b)(2)(B), and if so, the estimated burden or costs of retrieving

and reviewing that information.


        2
             See Generally: Rules Advisory Committee Notes to the 2006 Amendments to Rule 26(f) and Rule 16.
Case 6:20-cv-01406-PGB-DCI Document 20 Filed 10/08/20 Page 5 of 12 PageID 224




      E.   The characteristics of the party's information systems that may contain

relevant ESI, including, where appropriate, the identity of individuals with special

knowledge of a party's computer systems.

      F.   Any issues relating to preservation of discoverable ESI.

      G. Assertions of privilege or of protection as trial-preparation materials, including

whether the parties can facilitate discovery by agreeing on procedures and, only in the

unusual event an agreement between the parties is insufficient, an Order under Federal

Rules of Evidence Rule 502, If the parties agree that a protective order is needed, they

shall attach a copy of the proposed order to the Case Management Report, together with

a statement as to why an enforceable agreement between the parties is not sufficient.

The parties should attempt to agree on protocols that minimize the risk of waiver. Any

proposed protective order shall comply with Local Rule 1.09 and Section IV.F. below on

Confidentiality Agreements.

      H. Whether the discovery of ESI should be conducted in phases, limited, or

focused upon particular issues.

      Please state if there are any areas of disagreement on these issues and, if so,

summarize the parties' positions on each:

The parties agree that discovery will be phased in the following way: In the first phase

of discovery, e-mail communications shall not be included. Following the initial round of

discovery, if additional information is needed, the Parties will meet and confer in good

faith to discuss the scope and parameters of ESI, including search terms, the number of

custodians, and the number of additional requests needed.          Each Party expressly

reserves the right to object to any ESI request, as appropriate.       Further, any party
Case 6:20-cv-01406-PGB-DCI Document 20 Filed 10/08/20 Page 6 of 12 PageID 225




reserves the right to object to a request for any ESI to the extent that the documents

requested are fully within the possession, custody, or control of third parties over whom

the Party from whom documents are requested has no control or authority.

      The Parties agree that a party shall have the right to object to the discovery

pursuant to Fed. R. Civ. P. 26(b)(2)(B) on the basis that it is not reasonably accessible

because of undue burden or cost but should state the objection with some particularity,

and not in conclusory or boilerplate language. If there are disputed issues specified

above, or elsewhere in this report, then (check one):

      ___     one or more of the parties requests that a preliminary pre-trial conference

under Rule 16 be scheduled to discuss these issues and explore possible resolutions.

Although this will be a non-evidentiary hearing, if technical ESI issues are to be

addressed, the parties are encouraged to have their information technology experts with

them at the hearing.

      If a preliminary pre-trial conference is requested, a motion shall also be filed

pursuant to Rule 16(a), Fed.R.Civ.P.

      X     all parties agree that a hearing is not needed at this time because they expect

to be able to promptly resolve these disputes without assistance of the Court.



IV.   Agreed Discovery Plan for Plaintiffs and Defendants

      A.      Certificate of Interested Persons and Corporate Disclosure Statement.

This Court has previously ordered each party, governmental party, intervenor, non-party

movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and

Corporate Disclosure Statement using a mandatory form. No party may seek discovery
Case 6:20-cv-01406-PGB-DCI Document 20 Filed 10/08/20 Page 7 of 12 PageID 226




from any source before filing and serving a Certificate of Interested Persons and

Corporate Disclosure Statement. A motion, memorandum, response, or other paper

including emergency motion is subject to being denied or stricken unless the filing party

has previously filed and served its Certificate of Interested Persons and Corporate

Disclosure Statement. Any party who has not already filed and served the required

certificate is required to do so immediately.

       Every party that has appeared in this action to date has filed and served a

Certificate of Interested Persons and Corporate Disclosure Statement, which remains

current:                    ___X___ Yes

                            _______ No

Amended Certificate will be filed by ___________ (party) on or before __________

                            date).

       B.     Discovery Not Filed

       The parties shall not file discovery materials with the Clerk except as provided in

Local Rule 3.03. The Court encourages the exchange of discovery requests on diskette.

See Local Rule 3.03 (f).     The parties further agree as follows:    Discovery may be

provided by e-mail or in links to electronically shared folders.

       C.     Limits on Discovery

       Absent leave of Court, the parties may take no more than ten depositions per side

(not per party). Fed.R.Civ.P. 30(a)(2)(A); Fed.R.Civ.P. 31(a)(2)(A); Local Rule 3.02(b).

Absent leave of Court, the parties may serve no more than twenty-five interrogatories,

including sub-parts. Fed.R.Civ.P. 33(a); Local Rule 3.03(a). Absent leave of Court or

stipulation of the parties each deposition is limited to one day of seven hours.
Case 6:20-cv-01406-PGB-DCI Document 20 Filed 10/08/20 Page 8 of 12 PageID 227




Fed.R.Civ.P. 30(d)(2). The parties may agree by stipulation on other limits on discovery.

The Court will consider the parties‘ agreed dates, deadlines, and other limits in entering

the scheduling order. Fed.R.Civ.P. 29. In addition to the deadlines in the above table,

the parties have agreed to further limit discovery as follows: N/A

       D.     Discovery Deadline

       Each party shall timely serve discovery requests so that the rules allow for a

response prior to the discovery deadline. The Court may deny as untimely all motions

to compel filed after the discovery deadline. In addition, the parties agree as follows:

N/A

       E.     Disclosure of Expert Testimony

       On or before the dates set forth in the above table for the disclosure of expert

reports, the parties agree to fully comply with Fed.R.Civ.P. 26(a)(2) and 26(e). Expert

testimony on direct examination at trial will be limited to the opinions, basis, reasons, data,

and other information disclosed in the written expert report disclosed pursuant to this

order. Failure to disclose such information may result in the exclusion of all or part of the

testimony of the expert witness. The parties agree on the following additional matters

pertaining to the disclosure of expert testimony: N/A

       F.     Confidentiality Agreements

       Whether documents filed in a case may be filed under seal is a separate issue

from whether the parties may agree that produced documents are confidential. The

Court is a public forum, and disfavors motions to file under seal. The Court will permit

the parties to file documents under seal only upon a finding of extraordinary

circumstances and particularized need. See Brown v. Advantage Engineering, Inc., 960
Case 6:20-cv-01406-PGB-DCI Document 20 Filed 10/08/20 Page 9 of 12 PageID 228




F.2d 1013 (11th Cir. 1992); Wilson v. American Motors Corp., 759 F.2d 1568 (11th Cir.

1985). A party seeking to file a document under seal must file a motion to file under seal

requesting such Court action, together with a memorandum of law in support. The

motion, whether granted or denied, will remain in the public record.

       The parties may reach their own agreement regarding the designation of materials

as confidential. There is no need for the Court to endorse the confidentiality agreement.

The Court discourages unnecessary stipulated motions for a protective order. The Court

will enforce appropriate stipulated and signed confidentiality agreements. See Local

Rule 4.15. Each confidentiality agreement or order shall provide, or shall be deemed to

provide, that no party shall file a document under seal without first having obtained an

order granting leave to file under seal on a showing of particularized need. With respect

to confidentiality agreements, the parties agree as follows: Because it is anticipated that

the parties will exchange confidential and/or proprietary information in discovery, the

parties have agreed to meet and confer to enter into a separate agreement governing the

exchange of “Confidential” information and documents.

       Clawback - Consistent with Fed. R. Civ. P. 26(b)(5)(B), the inadvertent production

of any documents during discovery in this action shall be without prejudice to any claim

that such material is protected by any legally cognizable privilege or evidentiary protection

including, but not limited to, the attorney-client privilege, protection as trial preparation

material and the work product doctrine, and no party shall be held to have waived any

rights by such inadvertent production.

       Upon written notice of an unintentional production by the producing party or oral

notice if notice must be delivered at a deposition, the receiving party must promptly return,
Case 6:20-cv-01406-PGB-DCI Document 20 Filed 10/08/20 Page 10 of 12 PageID 229




 sequester or destroy the specified documents and any hard copies the receiving party

 has and may not use or disclose the information until the privilege claim has been

 resolved. To the extent that the information contained in a document subject to a claim

 of privilege has already been used in or described in other documents generated or

 maintained by the receiving party, then the receiving party will sequester such documents

 until the claim has been resolved.       If the receiving party disclosed the specified

 information before being notified of its inadvertent production, it must take reasonable

 steps to retrieve it. The producing party shall preserve the specified information until the

 claim is resolved.

        The receiving party shall have five (5) days from receipt of notification of the

 inadvertent production to determine in good faith whether to contest such claim and to

 notify the producing party in writing of an objection to the claim of privilege and the

 grounds for that objection. The producing party will then have five (5) days from the

 receipt of the objection notice to submit the specified information to the Court under seal

 for a determination of the claim and will provide the Court with the grounds for the

 asserted privilege for protection. Any party may request expedited treatment of any

 request for the Court’s determination of the claim.

        To the extent that the procedures set forth in this protocol are followed, it is the

 intent of the Parties that the inadvertent production of privileged or protected documents

 shall not operate as a waiver of any such privilege or protection pursuant to Fed. R. Evid.

 502.
Case 6:20-cv-01406-PGB-DCI Document 20 Filed 10/08/20 Page 11 of 12 PageID 230




          G.    Other Matters Regarding Discovery:            The Parties have agreed to

 engage in early informal discovery for approximately 120 days in order to preserve costs

 while they explore possible resolution.

 VI.      Settlement and Alternative Dispute Resolution.

          A.    Settlement

                The parties agree that settlement is __X___       likely ______ unlikely

                       (check one)

                The parties request a settlement conference before a United States

 Magistrate Judge.            yes            no       X       likely to request in future

          B.    Arbitration

                The Local Rules no longer designate cases for automatic arbitration, but the

 parties may elect arbitration in any case. Do the parties agree to arbitrate?

                     yes            X       no                   likely to agree in future

          _______ Binding                         ________       Non-Binding

          C.    Mediation

          Absent arbitration or a Court order to the contrary, the parties in every case will

 participate in Court-annexed mediation as detailed in Chapter Nine of the Court’s Local

 Rules.     The parties have agreed on a mediator from the Court’s approved list of

 mediators as set forth in the table above, and have agreed to the date stated in the table

 above as the last date for mediation. The list of Court approved mediators is available

 from the Clerk, and is posted on the Court’s web site at http://www.flmd.uscourts.gov

          D.    Other Alternative Dispute Resolution
Case 6:20-cv-01406-PGB-DCI Document 20 Filed 10/08/20 Page 12 of 12 PageID 231




         The parties intend to pursue the following other methods of alternative dispute

 resolution:    During the Parties’ meet and confer session, the Parties discussed the

 possibility of resolving this matter. The crux of the Plaintiff’s case is that the Plaintiff’s

 school was closed before she was able to finish her course of study and that the

 Department of Education lost her records preventing her from continuing her education

 at another school. Thus, the Plaintiff contends that under the terms of the student loan

 agreement, the loan should be forgiven. The crux of Defendant Navient’s defense is that

 the Plaintiff did actually complete the course of study and thus the loan should not be

 forgiven. Through their discussions, the Plaintiff and Defendant have learned that the

 Department of Education may have provided different documents and/or information to

 both the Plaintiff and the Defendant – i.e., telling Plaintiff that they have no records of her

 school attendance, while at the same time telling the Defendant that the Plaintiff has, in

 fact, graduated. Due to this development, the Parties have agreed to set the discovery

 deadlines in the manner set forth in this Case Management Report to allow the Defendant

 approximately 90 days to research this issue and determine what documentation may be

 available to establish Plaintiff’s school records, and in turn potentially resolve this case.

 Date: October 8, 2020

 Signature of Counsel (with information required by Local Rule 1.05(d)) and Signature of
 Unrepresented

 /s/ Kevin C. Maxwell                                     /s/ Aliza Malouf__________
 KEVIN C. MAXWELL, ESQUIRE                                ALIZA MALOUF, ESQUIRE
 FL Bar # 0604976                                         FL Bar # 1010546
 733 West Colonial Drive                                  Hunton Andrews Kurth LLP
 Orlando, Florida 32804                                   1445 Ross Avenue, Ste. 3700
 407-480-2179                                             Dallas, Texas 75202
 407-849-2951 fax                                         214-979-8229
 kevinmaxwellpl@gmail.com                                 amalouf@huntonak.com
 Attorney for Plaintiffs                                  Attorney for Navient Solutions


 088120.0000097 EMF_US 82075221v1
